Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered March 22, 1993, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.